FORET, Judge.
For the reasons stated in the companion case of Alton D. McGrew v. State Farm Mutual Automobile Insurance Company et al., 385 So.2d 1276 (La.App. 3 Cir. 1980), in which a separate decision has been rendered by us on this date, the judgment appealed herein is affirmed in part, reversed in part, and amended. All costs of this appeal are assessed against Nationwide Insurance Company, State Farm Mutual Automobile Insurance Company, and Allstate Insurance Company on a joint and equal basis.
AFFIRMED IN PART, REVERSED IN PART, AMENDED, AND RENDERED.